DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to the Applicant’s amendment filed on February 4, 2022. Claims 1, 2, 13, 14, and 17-19 have been amended. Claims 5, 8, and 20 have been canceled.  Claims 13-16 have been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-19 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "float" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claims 18, 19, and 21 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph because of dependency on claim 17.



	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 17-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Liang (US 2020/0096213 A1) in view of Li (CN108472401A).
With regard to claim 17, Liang discloses a method for atomizing liquid, comprising: providing an ultrasonic transducer at a bottom portion of a container holding a liquid (Fig. 1), the ultrasonic transducer being configured to propagate waves toward a surface of the liquid; and positioning a sleeve (3) in the container (Fig. 1) such that a longitudinal axis of the sleeve corresponds to a propagation direction of the waves., the sleeve (3) configured to at least partially constrain the waves along the longitudinal axis; positioning a floating nozzle (4) within the sleeve (3), the floating nozzle (10) and having a floatancy configured to keep a top surface of the floating nozzle and a top end of the tapering opening flush with the surface of the liquid (Fig. 1); and attaching a splash guard (the top restricted section of 3 with a smaller diameter, see Fig. 3) to the sleeve such that a distance between the splash guard and the top of the sleeve (distance is zero, see Fig. 3) is less than a height of the float (4) to prevent dislodging of the float (4) from the sleeve (3) and an opening (top opening of 3) defined by the splash guard (the top restricted section of 3, see Fig. 3) and the sleeve (3) between the splash guard and sleeve to permit vapor to exit the sleeve (permitted by openings 31).
However, Liang does not disclose the floating nozzle defining a tapering opening.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Liang, by forming the through hole of the float of Liang with the tapered hole (13) as taught by Li, for the purpose of increasing flow rate to facilitate fluid exiting the float nozzle (Para. [0029]).
With regard to claim 18, the device of Liang as modified by Li discloses the invention as disclosed in the rejection of claim 17 above. Liang further discloses wherein the floating nozzle (4) is configured to move along the longitudinal axis of the sleeve (3), wherein the waves are directed toward a surface of the liquid by passing through the tapering opening.
With regard to claim 19, the device of Liang as modified by Li discloses the invention as disclosed in the rejection of claim 18 above. Liang further discloses wherein the splash guard (the top restricted section of 3, Fig. 3) is positioned between another opening (21) of the container and the sleeve (3), the splash guard configured to prevent liquid from exiting the container through the another opening (prevented by the top restricted section of 3 , Fig. 3).

Allowable Subject Matter
Claims 1-4, 6, 7, and 9-12 are allowed.
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 17-19 and 21 have been considered but are moot because of the new ground of rejection.



	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL ZHOU whose telephone number is (571)270-1163. The examiner can normally be reached Mon-Fri 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR HALL can be reached on 5712701814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

JOEL . ZHOU
Primary Examiner
Art Unit 3752



/QINGZHANG ZHOU/Primary Examiner, Art Unit 3752